Exhibit 10.16

January 2012

Non-Employee Directors

UGI CORPORATION

2004 OMNIBUS EQUITY COMPENSATION PLAN

STOCK UNIT GRANT LETTER

This STOCK UNIT GRANT LETTER is dated as of January 9, 2012 (the “Date of
Grant”) and delivered by UGI Corporation (“UGI”), to
                                (the “Participant”) (the “Grant Letter”).

RECITALS

The UGI Corporation 2004 Omnibus Equity Compensation Plan, as amended (the
“Plan”) provides for the grant of stock units with respect to shares of common
stock of UGI (“Shares”). The Board of Directors of UGI (the “Board”) has decided
to make a stock unit grant to the Participant.

NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:

1. Grant of Stock Units.

(a) Subject to the terms and conditions set forth in this Grant Letter, the
Board hereby awards the Participant an award of 2,550 Stock Units (as defined in
Section 4). The Stock Units are granted with Dividend Equivalents (as defined in
Section 4).

(b) UGI shall keep records in an Account (as defined in Section 4) to reflect
the number of Stock Units and Dividend Equivalents credited to the Participant.
Fractional Stock Units shall accumulate in the Participant’s Account and shall
be added to other fractional Stock Units to create whole Stock Units.

2. Dividend Equivalents with Respect to Stock Units.

(a) Crediting of Dividend Equivalents. From the Date of Grant until the
Participant’s Account has been fully distributed, on each payment date for a
dividend paid by UGI on its Shares, UGI shall credit to the Participant’s
Account an amount equal to the Dividend Equivalent associated with the Stock
Units credited to the Participant on the record date for the dividend.

(b) Conversion to Stock Units. On the last day of each Plan Year (as defined in
Section 4), the amount of the Dividend Equivalents credited to the Participant’s
Account during that Plan Year shall be converted to a number of Stock Units,
based on the Unit Value (as defined in Section 4) on the last day of the Plan
Year. In the event of a Change of Control (as defined in the Plan) or in the
event the Participant dies or Separates from Service (as defined in Section 4)
prior to the last day of the Plan Year, as soon as practicable following such
event, and in no event later than the date on which Stock Units are redeemed in
accordance with Section 3, UGI shall convert the amount of Dividend Equivalents
previously credited to the Participant’s Account during the Plan Year to a
number of Stock Units based on the Unit Value on the date of such Change of
Control, death or Separation from Service.



--------------------------------------------------------------------------------

3. Events Requiring Redemption of Stock Units.

(a) Redemption. UGI shall redeem Stock Units credited to the Participant’s
Account at the times and in the manner prescribed by this Section 3. When Stock
Units are to be redeemed, UGI will determine the Unit Value of the Stock Units
credited to the Participant’s Account as of the date of the Participant’s
Separation from Service or death. Except as described in subsection (c) below,
an amount equal to 65% of the aggregate Unit Value will be paid in the form of
whole Shares (with fractional Shares paid in cash), and the remaining 35% of the
aggregate Unit Value will be paid in cash.

(b) Separation from Service or Death. In the event the Participant Separates
from Service or dies, UGI shall redeem all the Stock Units then credited to the
Participant’s Account as of the date of the Participant’s Separation from
Service or death. In the event of a Separation from Service, the redemption
amount shall be paid within 30 business days after the date of the Participant’s
Separation from Service. In the event of death, the redemption amount shall be
paid to the Participant’s estate within 60 business days after the Participant’s
death.

(c) Change of Control. In the event of a Change of Control, UGI shall redeem all
the Stock Units then credited to the Participant’s Account. The redemption
amount shall be paid in cash on the closing date of the Change of Control
(except as described below). The amount paid shall equal the product of the
number of Stock Units being redeemed multiplied by the Unit Value at the date of
the Change of Control. However, in the event that the transaction constituting a
Change of Control is not a change in control event under section 409A of the
Code (as defined in Section 4), the Participant’s Stock Units shall be redeemed
and paid in cash upon Separation from Service on the applicable date described
in subsection (b) above (based on the aggregate Unit Value on the date of
Separation from Service as determined by the Board), instead of upon the Change
of Control pursuant to this subsection (c). If payment is delayed after the
Change of Control, pursuant to the preceding sentence, the Board may provide for
the Stock Units to be valued as of the date of the Change of Control and
interest to be credited on the amount so determined at a market rate for the
period between the Change of Control date and the payment date.

(d) Deferral Elections. Notwithstanding the foregoing, pursuant to the Deferral
Plan, the Participant may make a one-time, irrevocable election to elect to have
all of the Participant’s Stock Units credited to the Participant’s account under
the Deferral Plan on the date of the Participant’s Separation from Service, in
lieu of the redemption and payments described in subsection (b) above. If the
Participant makes a deferral election, the Participant’s Stock Units will be
credited to the Participant’s account under the Deferral Plan at Separation from
Service and the amount credited to the Deferral Plan shall be distributed in
accordance with the provisions of the Deferral Plan. If the Participant makes a
deferral election under the Deferral Plan and a Change of Control occurs:
(i) subsection (c) above shall apply if the Change of Control occurs before the
Participant’s Separation from Service and (ii) the terms of the Deferral Plan
shall apply if the Change of Control occurs after or simultaneously with the
Participant’s Separation from Service. An election under the Deferral Plan shall
be made in writing, on a form and at a time prescribed by the committee that
administers the Deferral Plan and shall be irrevocable upon submission to the
Corporate Secretary.

 

2



--------------------------------------------------------------------------------

4. Definitions. For purposes of this Grant Letter, the following terms will have
the meanings set forth below:

(a) “Account” means UGI’s bookkeeping account established pursuant to Section 1,
which reflects the number of Stock Units and the amount of Dividend Equivalents
standing to the credit of the Participant.

(b) “Dividend Equivalent” means an amount determined by multiplying the number
of Shares subject to Stock Units by the per-share cash dividend, or the
per-share fair market value of any dividend in consideration other than cash,
paid by UGI on its common stock.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Deferral Plan” means the UGI Corporation 2009 Deferral Plan.

(e) “Plan Year” means the calendar year.

(f) “Separates from Service” or “Separation from Service” means the
Participant’s termination of service as a non-employee director and as an
employee of UGI for any reason other than death and shall be determined in
accordance with section 409A of the Code.

(g) “Stock Unit” means the right of the Participant to receive a Share of UGI
common stock, or an amount based on the value of a Share of UGI common stock,
subject to the terms and conditions of this Grant Letter and the Plan.

(h) “Unit Value” means, at any time, the value of each Stock Unit, which value
shall be equal to the Fair Market Value (as defined in the Plan) of a Share on
such date.

5. Taxes. All obligations of UGI under this Grant Letter shall be subject to the
rights of UGI as set forth in the Plan to withhold amounts required to be
withheld for any taxes, if applicable.

6. Conditions. The obligation of UGI to deliver Shares shall also be subject to
the condition that if at any time the Board shall determine in its discretion
that the listing, registration or qualification of the Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issue of Shares, the Shares may not be
issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board. The issuance of Shares to the Participant pursuant
to this Grant Letter is subject to any applicable taxes and other laws or
regulations of the United States or of any state having jurisdiction thereof.

 

3



--------------------------------------------------------------------------------

7. Grant Subject to Plan Provisions and Company Policies.

(a) This grant is made pursuant to the Plan and the Terms and Conditions
established by the Committee with respect to the Plan, both of which are
incorporated herein by reference, and in all respects shall be interpreted in
accordance with the Plan. The grant and payment of the Stock Units are subject
to interpretations, regulations and determinations concerning the Plan
established from time to time by the Board in accordance with the provisions of
the Plan, including, but not limited to, provisions pertaining to (i) the
registration, qualification or listing of the Shares issued under the Plan,
(ii) changes in capitalization of UGI and (iii) other requirements of applicable
law. The Board shall have the authority to interpret and construe this Grant
Letter pursuant to the terms of the Plan, and its decisions shall be conclusive
as to any questions arising hereunder.

(b) All Shares issued pursuant to this Stock Unit grant shall be subject to any
applicable policies implemented by the Board of Directors of UGI, as in effect
from time to time.

8. No Shareholder Rights. Neither the Participant, nor any person entitled to
receive payment in the event of the Participant’s death, shall have any of the
rights and privileges of a shareholder with respect to Shares, until
certificates for Shares have been issued upon payment of Stock Units. The
Participant shall not have any interest in any fund or specific assets of UGI by
reason of this award or the Stock Unit account established for the Participant.

9. Assignment and Transfers. The rights and interests of the Participant under
this Grant Letter may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Participant, by will or by the laws of
descent and distribution. If the Participant dies, any payments to be made under
this Grant Letter after the Participant’s death shall be paid to the
Participant’s estate. The rights and protections of UGI hereunder shall extend
to any successors or assigns of UGI and to UGI’s parents, subsidiaries, and
affiliates.

10. Compliance with Code Section 409A. Notwithstanding any other provisions
hereof, this Agreement is intended to comply with the requirements of section
409A of the Code. For purposes of section 409A, each payment of compensation
under this Agreement shall be treated as a separate payment.

11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.

12. Notice. Any notice to UGI provided for in this instrument shall be addressed
to UGI in care of the Corporate Secretary at UGI’s headquarters, and any notice
to the Participant shall be addressed to such Participant at the current address
shown on the records of UGI, or to such other address as the Participant may
designate to UGI in writing. Any notice shall be delivered by hand, sent by
telecopy or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage prepaid, in a post office regularly maintained
by the United States Postal Service.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Unit Grant Letter as of
the Date of Grant.

 

Attest:       UGI Corporation

 

    By:  

 

Margaret M. Calabrese               Robert H. Knauss Corporate Secretary      
        Vice President and General Counsel

I hereby acknowledge receipt of the Plan and the Terms and Conditions
incorporated herein. I accept the Stock Units described in this Grant Letter,
and I agree to be bound by the terms of the Plan, including the Terms and
Conditions, and this Grant Letter. I hereby further agree that all the decisions
and determinations of the Committee shall be final and binding on me and any
other person having or claiming a right under this Stock Unit grant.

 

 

Participant

 

5